DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: battery control unit(s) in claims 25-46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 30-39, and 42-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2013/0262067).

As for claims 25-27, 30-39, and 42-46, Zhang discloses the invention as claimed, including:

25. (New) A method of controlling a vehicle battery management system (100) comprising a battery (102) arranged in a vehicle (110) [fig. 1, elements 10, 26], the battery being controlled by a battery control unit (104) [fig. 1, element 12; paragraph[h 0025] comprising a battery model describing a relation between a battery state and a time varying battery property [abstract; paragraphs 0004, 0015, 0019, 0031, 0049, 0057, 0059, 0068, 0070-0072], the method comprising, in the battery control unit (104): 
measuring (Si) at least one time varying battery sensor output [abstract; paragraphs 0004, 0015, 0019, 0031, 0049, 0057, 0059, 0068, 0070-0072; fig. 1, element 18 which provides sensor information to control unit 12, as well as the many various (time variant) parameters and state information as provided within the cited portions]; 
determining (S2) a battery state based on said measured battery sensor output [abstract; paragraphs 0004, 0015, 0019, 0031, 0049, 0057, 0059, 0068, 0070-0072; fig. 1, element 18 which provides sensor information to control unit 12, as well as the many various (time variant) parameters and state information as provided within the cited portions]; 
updating (S3) said battery model based on the determined battery state, thereby forming an updated battery model [abstract; paragraphs 0004, 0015, 0019, 0031, 0049, 0057, 0059, 0068, 0070-0072; fig. 1, element 18 which provides sensor information to control unit 12, as well as the many various (time variant) parameters and state information as provided within the cited portions and updating the model as in fig. 4]; 

combining (S5) the received second model with the existing battery model, and wherein the second battery model is received from a second battery control unit (108) controlling a second battery (106) in a second vehicle (112) [abstract; paragraphs 0004, 0015, 0019, 0031, 0049, 0057, 0059, 0068, 0070-0072; fig. 1, element 18 which provides sensor information to control unit 12, as well as the many various (time variant) parameters and state information as provided within the cited portions; updating the model as in figs. 3-4 and wherein the model(s), update(s) are done with information from peer vehicle(s) with the same monitoring units, sensor units, and control units.  Further, as shown in paragraphs 0021, 0029, 0036, and 0067-0072 disclose the updated and combined models are received from second battery control unit(s) and second battery(s) in second vehicle(s)].  
26. (New) The method according to claim 25, wherein said battery model comprises a function (300) describing said battery state as a function of said time varying battery property [see as cited in claim 25, especially figure 4 and paragraphs 0009, 00490057 which depict a model and the information the model comprises in a state as a function of time varying properties].  

30. (New) The method according to claim 25, wherein said battery model describes a battery resistance or a battery capacity as a function of temperature, state-of-charge and/or state-of-health [see as cited in claim 27].  
31. (New) The method according to claim 25, wherein said battery model describes a time derivative of a battery state-of-health as a function of temperature, state-of-charge and/or current.  
32. (New) The method according to claim 25, further comprising transmitting said second model from a second battery control unit in a second vehicle to a first battery control unit in a first vehicle when said first and second vehicles are within a distance of each other allowing direct communication between said first and second vehicles [see as cited in claim 25, especially paragraphs 0021, 0029, 0036, 0067-0072].  
33. (New) The method according to claim 32, wherein said transmission is performed via vehicle-to- vehicle communication, Bluetooth or WiFi [see as cited in claim 32].  
34. (New) The method according to claim 25, further comprising transmitting said second model from a second battery control unit in a second vehicle to a first battery control unit in a first vehicle via a battery control server (124) [see as cited in claim 32].  

36. (New) A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 25 when said program product is run on a computer [see as cited in claim 32].  
37. (New) A battery management system (100) comprising: 
a first battery (102) comprising a first battery control unit (104), arranged in a first vehicle (110), wherein said first battery control unit is configured to measure at least one time varying battery sensor output and to determine a battery state based on said measured battery sensor output [see as cited in claim 25]; 
a second battery (106) comprising a second battery control unit (108) controlling said second battery (106) in a second vehicle (112), said first battery control unit comprising a battery model describing a relation between a battery state and a time varying battery property, wherein said first battery control unit is further configured to update said battery model based on the determined battery state to form an updated battery model [see as cited in claim 25]; and 
said first battery control unit being configured to receive a second battery model from said second battery control unit (108) [see as cited in claim 25]; and 
to combine the received second battery model with the existing updated battery model  [see as cited in claim 25].
38. (New) The system according to claim 37, wherein said battery model comprises a function (302) describing said battery state as a function of said time varying battery property [see as cited in claim 26].  

42. (New) The system according to claim 37, wherein said battery model describes a battery resistance or a battery capacity as a function of temperature, state-of-charge and/or state-of-health [see as cited in claim 30].  
43. (New) The system according to claim 37, wherein said battery model describes a time derivative of a battery state-of-health as a function of temperature, state-of-charge and/or current [see as cited in claim 31].  
44. (New) The system according to claim 37, wherein said second vehicle comprises a transmitter (122) and said first vehicle comprises a receiver (120), said transmitter being configured to transmit said second battery model to said receiver in said first vehicle when said first and second vehicles are within a distance of each other allowing direct communication between said first and second vehicles [see as cited in claim 32].  
45. (New) The system according to claim 44 wherein said transmitter and receiver comprises a vehicle-to-vehicle communication, Bluetooth or WiFi transmitter and receiver [see as cited in claim 32].  
46. (New) The system according to claim 37, further comprising a battery control server (124) configured to receive and store said updated battery model from said first battery control unit [see as cited in claim 32].   

Claims 28-29 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:

28. (New) The method according to claim 27, wherein a first state map (402) in said vehicle describes a relation between a battery state and a time varying battery property for a first set of battery property values, and wherein a received second state map (404) describes a relation between a battery state and a time varying battery property for a second set of battery property values, said first set of battery property values being different from said second set of battery property values, the method comprising combining said first and second state maps.  
29. (New) The method according to claim 28, wherein combining said first and second state maps comprises adding battery states from said second state map to said first state map for non-overlapping battery property values.  
40. (New) The system according to claim 39, wherein a first state map (402) in said vehicle (110) describes a relation between a battery state and a time varying battery property for a first set of battery property values, and wherein a received second state map (404) describes a relation between a battery state and a time varying battery property for a second set of battery property values, said first set being different from 
41. (New) The system according to claim 40, wherein combining said first and second state maps comprises adding battery states from said second state map to said first state map for non-overlapping battery property values.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 19, 2021